                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           EASTERN DIVISION
                             No. 4:19-CV-87-D

NELSON R. SANTOS,                               )
                                                )
                    Plaintiff,                  )
                                                )
             V.                                 )       ORDER
                                                )
ALEJANDRO MAYORKAS,                             )
Secretary of the Department of                  )
Homeland Security, et al.                       )
                                                )
                    Defendants.                 )


      Upon consideration of the parties' Joint Motion to Continue Holding Case in

Abeyance,

      IT IS HEREBY ORDERED, that the Motion is GRANTED;

      IT IS FURTHER ORDERED that this case is held in abeyance for 60 days from

the date of this order, at which time the parties will file a status report for the Court's

consideration.

       So ORDERED THIS --3...!L day of June, 2021.




                                         J    ES C. DEVER III
                                          United States District Judge
